ON REHEARING
MADDOX, Justice.
In its application for rehearing, TF & G Industrial Partners contends that we should affirm the judgment below because the plaintiffs did not seek to have the boundary line judicially determined in their original trespass action, citing Du Boise v. Brewer, 349 So.2d 1086 (Ala.1977). TF & G Industrial Partners contends that even though Du Boise dealt with compulsory counterclaims, that “the Court was giving fair warning that in actions filed after adoption of the ARCP, parties in a boundary dispute would be expected and required to litigate all the issues in a single action.” It says, “Applied to the case now before the Court on appeal, Du Boise seems to say that under ARCP all monetary claims or other relief, legal or equitable, sought by the plaintiffs on account of any alleged boundary dispute or encroachment by the defendant could, and should, have been included in the initial action brought by the plaintiffs.”
Even though a plaintiff could join a boundary line dispute with a claim for trespass, the Rules of Civil Procedure do not compel him to do so.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., concur.